UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-7387



GEORGE SAMUEL GREEN, JR.,

                                            Plaintiff - Appellant,

          versus


COUNSELS OF A-7-8 UNIT AND B-1 UNIT; D.
GARRHARTY, Warden; UNIT MANAGERS, A-7-8, B-1;
LIEUTENANTS OF UNIT, A-7-8, B-1; UNKNOWN SER-
GEANTS OF UNIT, A-7-8, B-1; UNKNOWN COMMANDING
OFFICERS OF UNIT, A-7-8, B-1; UNKNOWN LAW
LIBRARY MANAGER, A Unit, B Unit,

                                           Defendants - Appellees.



                            No. 97-7414



GEORGE SAMUEL GREEN, JR.,

                                            Plaintiff - Appellant,

          versus


COUNSELS OF A-7-8 UNIT AND B-1 UNIT; D.
GARRHARTY, Warden; UNIT MANAGERS, A-7-8, B-1;
LIEUTENANTS OF UNIT, A-7-8, B-1; UNKNOWN SER-
GEANTS OF UNIT, A-7-8, B-1; UNKNOWN COMMANDING
OFFICERS OF UNIT, A-7-8, B-1; UNKNOWN LAW
LIBRARY MANAGER, A Unit, B Unit,

                                           Defendants - Appellees.
Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-97-26-2)


Submitted:   July 22, 1998                Decided:   July 31, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Samuel Green, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals from the district court's orders denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint and

denying his motion for reconsideration. We have reviewed the record

and the district court's opinions and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Green

v. Counsels, No. CA-97-26-2 (E.D. Va. Sept. 17 & 30, 1997). We deny

Appellant’s motion for an ex parte hearing. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                3